10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-01887-JSC Document 1 Filed 03/18/20 Page 1of5

FILED

MAR 18 2020 Op
SUSAN Y. SOCNNG
CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA
OAKLAND OFFICE

A)

UNITED STATES DISTRICT COURT

 

 

NORTHERN DISTRICT OF CALIFORNIA J S C
Laura Nieto )
1815 Olive Avenue )
Richmond, CA 94805
Plaintiff, +) C2 0- 1 8 8 7
)
VS. ) CASE NO.
Bridget Colbert )
Interim General Coun ) EMPLOYMENT DISCRIMINATION
500 El Camino Real ) COMPLAINT
Office of the General Counsel Defendant(s). )
Santa Clara, CA 95053 )
)
1. Plaintiff resides at:
Address 1815 Olive Avenue

 

City, State & Zip Code Richmond, CA 94805

 

 

Phone 510-684-4662
Pe Defendant is located at:

Address 500 El Camino Real

City, State & Zip Code Santa Clara, CA 95053

 

3. This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for employ-
ment discrimination. Jurisdiction is conferred on this Court by 42 U.S.C. Section 2000e-5.

Equitable and other relief is sought under 42 U.S.C. Section 2000e-5(g).

4, The acts complained of in this suit concern:
a. __ Failure to employ me.
b. __ Termination of my employment.

Form-Intake 2 (Rev. 4/05) -1-

g

 

 
oOo feo HN DBO NW FF WY NY

NY WHO NO NYO NO NV NV YN NN FY F— FF FY CF FP FSF KF - 6h S
oN DBD UN fF WHO NY K TD OHO FHF ANA HDB A F&F WYO NY KF O&O

 

Case 3:20-cv-01887-JSC Document 1 Filed 03/18/20 Page 2 of 5

c. _X Failure to promote me.

d. __ Other acts as specified below.
As a Latina, female, over 40-years old reporting to a white male supervisor Drew Roberts, has discriminated

 

_against me by way of his discriminatory hiring practices. Drew offered the position of Assistant Director of
Marketing and Recruitment to Caroline Read who is a white female, under 40 years old. Drew did this without_
conducting an open search for the new position of Assistant Director of Marketing and Recruitment. My

hard and soft skills were not recognized and evaluated in a fair and equitable manner in alignment with
sound inclusive and diverse hiring practices of Santa Clara University.

5. Defendant's conduct is discriminatory with respect to the following:

a. X My race or color.

b. __ My religion.

QO

. __ My sex.

p.

X My national origin.
e. X Other as specified below.

Age, over 40 years old.

6. The basic facts surrounding my claim of discrimination are:

As a Latina, female, over 40 years-old reporting to a white male supervisor Drew Roberts, has

 

discriminated against me by way of his discriminatory hiring practices. Drew offered the position
of Assistant Director for Marketing and Recruitment to Caroline Read who is a white female, under
40 years old. Drew did this without conducting an open search for the new position of Assistant
Director of Marketing and Recruitment. My hard and soft skills were not recognized nor evaluated

in a fair and equitable manner in alignment with sound inclusive and diverse hiring practices of

 

Santa Clara University.

 

 

7. The alleged discrimination occurred on or about __ 12/01/2019
(DATE)
8. I filed charges with the Federal Equal Employment Opportunity Commission (or the

California Department of Fair Employment and Housing) regarding defendant's alleged

Form-Intake 2 (Rev. 4/05) -2-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
Ze
24
25
26
27
28

 

Case 3:20-cv-01887-JSC Document1 Filed 03/18/20 Page 3 of 5

discriminatory conduct on or about ___ 2/25/2020
(DATE)
9. The Equal Employment Opportunity Commission issued a Notice-of-Right-to-Sue letter
(copy attached), which was received by me on or about __03/05/2020
(DATE)
10. Plaintiff hereby demands a jury for all claims for which a jury is permitted:
Yes _ X__ No

Il. WHEREFORE, plaintiff prays that the Court grant such relief as may be appropriate,

including injunctive orders, damages, costs, and attorney fees.

DATED: 3| \2 | 2oD0 HR 7 5

d
a OF PLAINTIFF

 

(PLEASE NOTE: NOTARIZATION Lavra N (eto
IS NOT REQUIRED.) PLAINTIFF'S NAME
(Printed or Typed)

Form-Intake 2 (Rev. 4/13) -3-

 

 
EEOC Form 161 (11/16) Case 3-28, FaYAL EMPLOYMENT OPPORTUNITY) GQVIMISSIONP age 4of5

 

 

os DISMISSAL AND NOTICE OF RIGHTS
To: Laura Nieto From: S$an Francisco District Office
1815 Olive Avenue 450 Golden Gate Avenue
Richmond, CA 94805 5 West, P.O. Box 36025

San Francisco, CA 94102

 

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Malinda K. Tuazon,,
§55-2020-00518 Investigator (415) 522-3126

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

OOOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible. a J
n behalf of the Compfissi mn Bf /;
f 4 /)
Le ,LELMOA

iltiand R. Tamayo, (Date Mailed)
istrict Directo

 
     
 
 

\|

 

Enclosures(s \
©) Eac

oe: Bridget Colbert

Interim General Counsel

SANTA CLARA UNIVERSITY

500 EI Camino Real

Office of the General Counsel

Santa Clara, CA 95053
Enclosure with EEOC

Form 161 (11/16) Case 3:20-cv-01887-JSC Dacument 1 Ei
INFORMATION RELATED TO WseePslip/2° Page 5 of

UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act ina timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Wheth ite 7 + i
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. {f so, you should remove your birth date from the
éharge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
